TO BE PUBLISHED


                  ,Suyrrmr (~vurf of ~R
                                   2007-SC-000295-KB



 KENTUCKY BAR ASSOCIATION                                                     MOVANT


                                  IN SUPREME COURT


JERRY C. STOLLINGS                                                      RESPONDENT


                                 OPINION AND ORDER

       On November 1, 2006, the Ohio Supreme Court suspended Jerry Chad Stollings

(KBA Member No. 88572) from the practice of law in Ohio courts for a period of six

months for engaging in professional misconduct. On June 21, 2007, this Court issued

an order directing Stollings to show cause why he should not be subjected to reciprocal

discipline in Kentucky under SCR 3.435(4) . Since Stollings has not responded to our

show cause order within the time prescribed, he has failed to establish any reason why

this Court should not impose identical reciprocal discipline ; and thus, we now impose

such identical reciprocal discipline as required by SCR 3.435(4) .

       Stollings's bar roster address is 608 E. Boulevard; P.O. Box 2244; Kokomo,

Indiana 46902. He was admitted to the practice of law in the Commonwealth of

Kentucky on October 23, 2000.

      Stollings entered into an agreement with the Ohio Disciplinary Counsel, which set

forth the misconduct and the agreed, recommended sanction of suspension for a
period of six months. According to the Ohio Supreme Court's published opinion,'

Stollings has agreed in Ohio that he violated:

       1)     Ohio's DR 1-102(A)(4) (dishonesty, fraud, deceit, or misrepre-
              sentation-comparable to Kentucky's SCR 3.130-8 .3(c));

       2)     Ohio's DR 1-102(A)(6) (conduct adversely reflecting on fitness to
              practice law-comparable to Kentucky's SCR-3 .130-8 .3(b)) ;

       3)     Ohio's DR 6-101(A)(3) (neglecting entrusted legal matter-
              comparable to Kentucky's SCR 3.130-1 .3);

       4)     Ohio's DR 7-101(A)(2) (intentionally failing to carry out professional
              employment contract-comparable to Kentucky's SCR 3.130-1 .2);
              and

       5)     Ohio's DR 7-101(A)(3) (conduct that prejudices or damages client) .

       The facts underlying these violations are set forth in the Ohio Supreme Court's

published opinion :

             During 2002 and 2003, respondent engaged in the private practice
      of law in Greenville, Ohio . Brian Magee met with respondent in
      September 2002 and asked for assistance in obtaining money that Magee
      believed was owed to him by his former employer. Respondent agreed to
      represent Magee, and he filed a civil complaint in the Miami County
      Municipal Court on Magee's behalf against the former employer in April
      2003.

             The defendant employer offered to settle the case in June 2003.
      After discussing the settlement offer with respondent, Magee rejected the
      employer's offer. An August 2003 settlement proposal from respondent
      was in turn rejected by the employer.

              In August 2003, the trial court wrote to respondent and to the
      defendant employer's attorney indicating that the court had been informed
      that Magee's case had been settled . The court's letter further indicated
      that the case would be dismissed if the parties did not contact the court or
      provide an agreed entry. Respondent did not inform his client about the
      court's letter. The trial court sent a similar letter on September 12, 2003,



  Ohio Disciplinary Counsel v. Stollings , 111 Ohio St.3d 155,156, 855 N.E .2d 479, 481 (Ohio
  2006) .
        indicating that the case would be dismissed in ten days if the parties did
        not contact the court.

               On September 25, 2003, the trial court dismissed Magee's case,
        noting that the parties had not contacted the court in response to the
        second letter. Respondent failed to tell Magee about the dismissal order.

              In December 2003, respondent left his law practice in Greenville
        and relocated to Kokomo, Indiana . He kept Magee's file with him after the
        move.

                In May 2004, respondent wrote to Magee and falsely stated that the
       trial court was planning to schedule one more settlement conference .
       Respondent promised to notify Magee once a date for the settlement
       conference had been set.

               In November 2004, respondent again wrote to Magee and further
       falsely stated that he had asked local counsel to "take the lead on the
       case." Respondent said in the letter that he had believed that the case
       was proceeding smoothly until Magee had called the previous week .
       Respondent further stated that he had retrieved the vital portions of the
       case file and that he would try to complete work on the case as quickly as
       possible .

       Since Stollings has failed to show cause why identical reciprocal discipline

should not be imposed in this jurisdiction under SCR 3.435, we hereby order that:

       1)     Jerry Chad Stollings is hereby suspended from the practice of law in the

Commonwealth of Kentucky for a period of one hundred eighty days, effective from the

date of this order. After this period, Stollings may apply for reinstatement under

SCR 3.510;

       2)     Under SCR 3.390, Stollings shall, within ten days from the entry of this

Opinion and Order, notify, in writing, all courts in which he has matters pending and all


   Stollings , 111 Ohio St.3d at 155-56, 855 N.E.2d at 480-81 (Paragraph numbers omitted).
   Although the Ohio Supreme Court imposed a six months' suspension without stating exactly
   how many days this time period encompassed, we specifically state a term of 180 days'
   suspension in Kentucky to avoid confusion in the possible future application of SCR 3 .510
   regarding reinstatement.
clients he is currently representing of his inability to provide further legal services, and

provide the Executive Director of the Kentucky Bar Association with a copy of all such

notice letters, or with a certification that he has no active clients, whichever is

applicable . Furthermore, to the extent possible, Stollings shall immediately cancel and

cease any advertising activities in which he is engaged ; and

       3)      In accordance with SCR 3.450, Stollings shall pay all costs associated

with these disciplinary proceedings against him, and for which execution may issue from

this Court upon finality of this Opinion and Order.

       Lambert, C .J. ; Cunningham, Minton, Noble, Schroder, and Scott, JJ ., concur.

Abramson, J., not sitting .

       ENTERED : September 20, 2007 .